Exhibit 10.7
 
 
THE BLACK & DECKER 2003 STOCK OPTION PLAN




The proper execution of the duties and responsibilities of the executives and
other key employees of The Black & Decker Corporation and its subsidiaries is a
vital factor in the continued growth and success of the Corporation.  Toward
this end, it is necessary to attract and retain effective and capable employees
to assume positions that contribute materially to the successful operation of
the business of the Corporation.  It will benefit the Corporation, therefore, to
bind the interests of these persons more closely to its own interests by
offering them an attractive opportunity to acquire a proprietary interest in the
Corporation and thereby provide them with added incentive to remain in its
employ and to increase the prosperity, growth, and earnings of the
Corporation.  This stock option plan will serve these purposes.




ARTICLE 1:00


Definitions


The following terms wherever used herein shall have the meanings set forth
below.


1:01
The term “Board of Directors” shall mean the Board of Directors of the
Corporation.



1:02
The term “Change in Control” shall have the meaning provided in Section 10:02 of
the Plan.



1:03
The term “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.



1:04
The term “Committee” shall mean the Compensation Committee of the Board of
Directors.



1:05
The term “Common Stock” shall mean the shares of common stock, par value $.50
per share, of the Corporation.



1:06
The term “Corporation” shall mean The Black & Decker Corporation.



1:07
The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.



1:08
The term “Fair Market Value of a share of Common Stock” shall mean the closing
sale price per share of Common Stock as finally reported in the New York Stock
Exchange Composite Transactions for the New York Stock Exchange, or if shares of
Common Stock are not sold on such date, the closing sale price per share of
Common Stock as finally reported in the New York Stock Exchange Composite
Transactions for the New York Stock Exchange for the most recent prior date on
which shares of Common Stock were sold.



1:09
The term “Immediate Family Member” shall mean each of (i) the children, step
children or grandchildren of the Initial Holder, (ii) the spouse or any parent
of the Initial Holder, (iii) any trust solely for the benefit of any such family
members, and (iv) any partnership or other entity in which such family members
are the only partners or other equity holders.



1:10
The term “Incentive Stock Option” shall mean any Option granted pursuant to the
Plan that is designated as an Incentive Stock Option and that satisfies the
require­ments of Section 422(b) of the Code.



1:11
The term “Initial Holder,” with respect to an Option or Right granted under the
Plan, shall mean the executive or other key employee of the Corporation granted
the Option or Right.



1:12
The term “Limited Stock Appreciation Right” shall mean a limited tandem stock
appreciation right that entitles the holder to receive cash upon a Change in
Control pursuant to Article 10:00 of the Plan.

 
 
 

--------------------------------------------------------------------------------


 

 
1:13
The term “Non-Qualified Stock Option” shall mean any Option granted pursuant to
the Plan that is not an Incentive Stock Option.



1:14
The term “Option” or “Stock Option” shall mean a right granted pursuant to the
Plan to purchase shares of Common Stock, and shall include the terms Incentive
Stock Option and Non-Qualified Stock Option.



1:15
The term “Option Agreement” shall mean the written agreement representing
Options granted pursuant to the Plan as contemplated by Article 6:00 of the
Plan.



1:16
The term “Option Holder” shall mean the Initial Holder so long as he or she
holds an Option initially granted to the Initial Holder, and thereafter shall
mean the beneficiary or the Immediate Family Member to whom the Option has been
transferred in accordance with Section 6:05 of the Plan.



1:17
The term “Plan” shall mean The Black & Decker 2003 Stock Option Plan as approved
by the Board of Directors on February 13, 2003, and adopted by the stockholders
of the Corporation at the 2003 Annual Meeting of Stockholders, as the same may
be amended from time to time.



1:18
The term “Rights” shall include Stock Appreciation Rights and Limited Stock
Appreciation Rights.



1:19
The term “Section 162(m) Regulations” shall mean the regulations adopted
pursuant to Section 162(m) of the Code.



1:20
The term “Stock Appreciation Right” shall mean a right to receive cash or shares
of Common Stock pursuant to Article 8:00 of the Plan.



1:21
The term “Stock Appreciation Right Agreement” shall mean the written agreement
representing Stock Appreciation Rights granted pursuant to the Plan as
contemplated by Article 8:00 of the Plan.



1:22
The term “Stock Appreciation Right Base Price” shall mean the base price for
determining the value of a Stock Appreciation Right under Section 8:02 of the
Plan, which Stock Appreciation Right Base Price shall be established by the
Committee at the time of the grant of Stock Appreciation Rights pursuant to the
Plan and shall not be less than the Fair Market Value of a share of Common Stock
on the date of grant.  If the Committee does not establish a specific Stock
Appreciation Right Base Price at the time of grant, the Stock Appreciation Right
Base Price shall be equal to the Fair Market Value of a share of Common Stock on
the date of grant of the Stock Appreciation Right.



1:23
The term “Stock Appreciation Right Holder” shall mean the Initial Holder so long
as he or she holds a Stock Appreciation Right initially granted to the Initial
Holder, and thereafter shall mean the beneficiary or the Immediate Family Member
to whom the Stock Appreciation Right has been transferred in accordance with
Section 8:05 of the Plan.



1:24
The term “subsidiary” or “subsidiaries” shall mean a corporation, partnership,
limited liability company, joint venture, or other legal entity of which the
Corporation, either directly or together with any other subsidiary of the
Corporation, owns more than 50% of the voting power in the election of directors
or their equivalents.





ARTICLE 2:00


Effective Date of the Plan


2:01
The Plan shall become effective upon stockholder approval, provided that such
approval is received on or before May 31, 2003, and provided further that the
Committee may grant Options or Rights pursuant to the Plan prior to stockholder
approval if such Options or Rights by their terms are contingent upon subsequent
stock­holder approval of the Plan.

 
 

 
2

--------------------------------------------------------------------------------


 

 
ARTICLE 3:00


Administration


3:01
The Plan shall be administered by the Committee.



3:02
The Committee may establish, from time to time and at any time, subject to the
limitations of the Plan as set forth herein, such rules and regulations and
amendments and supplements thereto as it deems neces­sary to comply with
applicable law and regulation and for the proper administration of the Plan.



3:03
The Committee shall from time to time determine the names of those executives
and other key employees who, in its opinion, should receive Options or Rights,
and shall determine the numbers of shares on which Options should be granted or
upon which Rights should be based to each such person and the nature of the
Options or Rights to be granted, including without limitation whether the
Options or Rights shall be transferable in accordance with the terms and
conditions provided in Section 6:12 or Section 8:11 of the Plan.



3:04
Options and Rights shall be granted by the Corporation only upon the prior
approval of the Committee and upon the execution of an Option Agreement or Stock
Appreciation Right Agreement between the Corporation and the Initial Holder.



3:05
The Committee’s interpretation and construction of the provisions of the Plan
and the rules and regulations adopted by the Committee shall be final.  No
member of the Committee or the Board of Directors shall be liable for any action
taken or determination made, in respect of the Plan, in good faith.





ARTICLE 4:00


Participation in the Plan


4:01
Participation in the Plan shall be limited to such executives and other key
employees of the Corporation and its subsidiaries who at the date of grant of an
Option or Right are regular, full-time employees of the Corporation or any of
its subsidi­aries and who shall be designated by the Committee together with any
permitted transferees in accordance with the terms and conditions of the Plan.



4:02
No member of the Board of Directors who is not also an employee shall be
eligible to participate in the Plan.  No employee who owns beneficially more
than 10% of the total combined voting power of all classes of stock of the
Corporation shall be eligible to participate in the Plan.



4:03
No employee may be granted, in any calendar year, Options or Stock Appreciation
Rights exceeding 1,000,000 in the aggregate under the Plan.





ARTICLE 5:00


Stock Subject to the Plan


5:01
There shall be reserved for the granting of Options or Stock Appreciation Rights
pursuant to the Plan and for issuance and sale pursuant to such Options or Stock
Appreciation Rights 5,000,000 shares of Common Stock.  To determine the number
of shares of Common Stock available at any time for the granting of Options or
Stock Appreciation Rights, there shall be deducted from the total number of
reserved shares of Common Stock the number of shares of Common Stock in respect
of which Options have been granted pursuant to the Plan that are still
outstanding or have been exer­cised.  The shares of Common Stock to be issued
upon the exercise of Options or Stock Appreciation Rights granted pursuant to
the Plan shall be made available from the authorized and unissued shares of
Common Stock.  If for any reason shares of Common Stock as to which an Option
has been granted cease to be subject to purchase thereunder, then such shares of
Common Stock again shall be available for issuance pursuant to the exercise of
Options or Stock Appreciation Rights pursuant to the Plan.  Except as provided
in Section 5:03 of the Plan, however, the aggregate number of shares of Common
Stock that may be issued upon the exercise of Options and Stock Appreciation
Rights pursuant to the Plan shall not exceed 5,000,000 shares and no more than
5,000,000 Stock Appreciation Rights shall be granted pursuant to the Plan.

 
 
 
3

--------------------------------------------------------------------------------



 
 
5:02
Proceeds from the purchase of shares of Common Stock upon the exercise of
Options granted pursuant to the Plan shall be used for the general business
purposes of the Corporation.



5:03
Subject to the provisions of Section 10:01 of the Plan, in the event of
reorganization, recapitalization, stock split, stock dividend, combination of
shares of Common Stock, merger, consolidation, share exchange, acquisi­tion of
property or stock, or any change in the capital structure of the Corporation,
the Committee shall make such adjustments as may be appro­priate in the number
of Options or Stock Appreciation Rights that may be granted to an employee in
any calendar year, in the number and kind of shares reserved for purchase by
executives or other key employees, in the number, kind and price of shares
covered by Options and Stock Appreciation Rights granted pursuant to the Plan
but not then exercised, and in the number of Rights, if any, granted pursuant to
the Plan but not then exercised.





ARTICLE 6:00


Terms and Conditions of Options


6:01
Each Option granted pursuant to the Plan shall be evidenced by an Option
Agreement in such form and with such terms and conditions (including, without
limitation, non-compete, confidentiality or other similar provisions or
provisions relating to transfer) as the Committee from time to time may
determine.  The right of an Option Holder to exercise his, her or its Option
shall at all times be subject to the terms and conditions set forth in the
respective Option Agreement.



6:02
The exercise price per share for Options shall be established by the Committee
at the time of the grant of Options pursuant to the Plan and shall not be less
than the Fair Market Value of a share of Common Stock on the date on which the
Option is granted.  If the Committee does not establish a specific exercise
price per share at the time of grant, the exercise price per share shall be
equal to the Fair Market Value of a share of Common Stock on the date of grant
of the Options.



6:03
Each Option, subject to the other limitations set forth in the Plan, may extend
for a period of up to 10 years from the date on which it is granted.  The term
of each Option shall be determined by the Committee at the time of grant of the
Option, provided that if no term is established by the Committee the term of the
Option shall be 10 years from the date on which it is granted.



6:04
Unless otherwise provided by the Committee, the number of shares of Common Stock
subject to each Option shall be divided into four installments of 25% each.  The
first install­ment shall be exercisable 12 months after the date the Option was
granted, and each succeeding installment shall be exercisable 12 months after
the date the immediately preceding installment became exercisable.  If an Option
Holder does not purchase the full number of shares of Common Stock that he, she
or it at any time has become entitled to purchase, the Option Holder may
purchase all or any part of those shares of Common Stock at any subsequent time
during the term of the Option.



6:05
Options shall be non-transferable and non-assignable, except that (i) Options
may be transferred by testamentary instrument or by the laws of descent and
distribution, and (ii) subject to the terms and conditions of the Option
Agreement or any other terms and conditions imposed by the Committee from time
to time, Options may be transferred in accordance with the terms and conditions
provided in Section 6:12 of the Plan if the applicable Option Agreement or other
action of the Committee expressly provides that the Options are transferable.

 
 
 
4

--------------------------------------------------------------------------------


 

 
6:06
Upon voluntary or involuntary termination of an Initial Holder’s employment, his
or her Option (including any Option transferred in accordance with the terms and
conditions provided in Section 6:12 of the Plan) and all rights there­under
shall terminate effective at the close of business on the date the Initial
Holder ceases to be a regular, full-time employee of the Corporation or any of
its subsidiaries, except (i) to the extent previously exercised, (ii) as
provided in Sections 6:07, 6:08, and 6:09 of the Plan, and (iii) in the case of
involuntary termination of employment, for a period of 30 days thereafter the
Option Holder shall be entitled to exercise that portion of the Option that was
exercisable at the close of business on the date the Initial Holder ceased to be
a regular, full-time employee of the Corporation or any of its subsidiaries,
provided that in no event may any Option be exercised after the expiration of
the term of the Option.



6:07
In the event an Initial Holder (i) ceases to be an executive or other key
employee of the Corporation or any of its subsidiaries due to involuntary
termina­tion, (ii) takes a leave of absence from the Corpora­tion or any of its
subsidiaries for personal reasons or as a result of entry into the armed forces
of the United States, or any of the departments or agencies of the United States
government, or (iii) terminates employment by reason of illness, disability, or
other special circum­stance, the Committee may consider his or her case and may
take such action in respect of the related Option Agreement as it may deem
appro­priate under the circumstances, including accelerating the time previously
granted Options may be exercised and extend­ing the time follow­ing the Initial
Holder’s termination of employment during which the Option Holder is entitled to
purchase the shares of Common Stock subject to such Options, provided that in no
event may any Option be exercised after the expiration of the term of the
Option.



6:08
If an Initial Holder dies during the term of his or her Option without the
Option having been exercised in full, (i) the executor or adminis­trator of his
or her estate or the person who inherits the right to exercise the Option by
bequest or inheritance in the event the Initial Holder was the Option Holder at
the date of death or (ii) the Option Holder in the event the Option had been
transferred in accordance with the terms and conditions provided in Section 6:12
of the Plan, shall have the right within three years of the Initial Holder’s
death to purchase the number of shares of Common Stock that the deceased Initial
Holder (or Option Holder, as the case may be) was entitled to purchase at the
date of death, after which the Option shall lapse, provided that in no event may
any Option be exercised after the expiration of the term of the Option.



6:09
If an Initial Holder’s employment is terminated without his or her Option having
been exercised in full and (i) the Initial Holder is 62 years of age or older,
or (ii) the Initial Holder has been employed by the Corporation or any of its
subsidi­aries for at least 10 years and the Initial Holder’s age plus years of
such employ­ment total not less than 55 years, then such Initial Holder (or the
Option Holder in the event the Option had been transferred in accordance with
the terms and conditions provided in Section 6:12 of the Plan) shall have the
right within three years of the Initial Holder’s termination of employment to
purchase the number of shares of Common Stock that the Initial Holder (or Option
Holder, as the case may be) was entitled to purchase at the date of
termina­tion, after which the Option shall lapse, provided that in no event may
any Option be exercised after the expira­tion of the term of the
Option.  Notwithstanding the foregoing and only with respect to Options granted
in April 2009 or afterwards, if an Initial Holder’s employment is terminated
without his or her Option having been exercised in full and the Initial Holder
is 60 years of age or older, then such Initial Holder (or the Option Holder in
the event the Option had been transferred in accordance with Section 6:12 of the
Plan) shall have the right during the remaining term of the Option to purchase
the number of shares of Common Stock that the Initial Holder (or Option Holder,
as the case may be) was entitled to purchase at the date of the Initial Holder’s
termination of employment, after which the Option shall lapse.



6:10
The granting of an Option pursuant to the Plan shall not constitute or be
evidence of any agreement or understanding, express or implied, on the part of
the Corporation or any of its subsidi­aries to employ the Initial Holder for any
specified period.



6:11
In addition to the general terms and conditions set forth in this Article 6:00
in respect of Options granted pursuant to the Plan, Incentive Stock Options
granted pursuant to the Plan shall be subject to the following additional terms
and conditions:

 
 
 
5

--------------------------------------------------------------------------------



 
 
(a)
The aggregate fair market value (determined at the time the Incentive Stock
Option is granted) of the shares of Common Stock in respect of which “incentive
stock options” under Section 422 of the Code are exercisable for the first time
by the Option Holder during any calendar year (under all such plans of the
Corporation and its subsidiaries) shall not exceed $100,000;



 
(b)
The Option Agreement in respect of an Incentive Stock Option may contain any
other terms and conditions specified by the Board of Directors that are not
inconsistent with the Plan, except that such terms and conditions must be
consistent with the requirements for “incentive stock options” under Section 422
of the Code; and



 
(c)
Incentive Stock Options shall not be transferable in accordance with the terms
and conditions provided in Section 6:12 of the Plan.



6:12
The Committee may provide, in the original grant of a Non-Qualified Stock Option
or in an amendment or supplement to a previous grant, that some or all of the
Non-Qualified Stock Options granted under the Plan are transferable by the
Initial Holder to an Immediate Family Member of the Initial Holder, provided
that (i) the Option Agreement, as it may be amended from time to time, expressly
so provides or the Committee otherwise designates the Option as transferable,
(ii) the transfer by the Initial Holder is a bona fide gift without
consideration, (iii) the transfer is irrevocable, (iv) the Initial Holder and
any such transferee provides such documentation or other information concerning
the transfer or the transferee as the Committee or any employee of the
Corporation acting on behalf of the Committee may from time to time request, and
(v) the Initial Holder or the Option Holder complies with all of the terms and
conditions (including, without limitation, any further restrictions or
limitations) included in the Option Agreement.  Any Non-Qualified Stock Option
transferred in accordance with the terms and conditions provided in this Section
6:12 shall continue to be subject to the same terms and conditions that were
applicable to such Non-Qualified Stock Option prior to the
transfer.  Notwithstanding any other provisions of the Plan, the Corporation
shall not be required to honor any exercise of an Option by an Immediate Family
Member of an Option transferred in accordance with the terms and conditions
provided in this Section 6:12 unless and until payment or provision for payment
of any applicable withholding taxes has been made.





ARTICLE 7:00


Methods of Exercise of Options


7:01
An Option Holder (or other person or persons, if any, entitled to exercise an
Option here­under) desiring to exercise an Option granted pursuant to the Plan
as to all or part of the shares of Common Stock covered by the Option shall (i)
notify either the Corporation at its principal office at 701 East Joppa Road,
Towson, Maryland 21286, or the third party retained by the Corporation to
administer the Plan to that effect, specifying the number of shares of Common
Stock to be purchased and the method of payment therefor, and (ii) make payment
or provision for payment for the shares of Common Stock so purchased in
accordance with this Article 7:00.



7:02
Payment or provision for payment shall be made as follows:



 
(a)
The Option Holder shall deliver to the Corpora­tion at the address set forth in
Section 7:01 of the Plan United States currency in an amount equal to the
aggregate purchase price of the shares of Common Stock as to which such exercise
relates; or



 
(b)
The Option Holder shall tender to the Corpora­tion shares of Common Stock
already owned by the Option Holder that, together with any cash tendered
therewith, have an aggre­gate fair market value (deter­mined based on the Fair
Market Value of a share of Common Stock on the date the notice set forth in
Section 7:01 of the Plan is received by the Corporation) equal to the aggregate
purchase price of the shares of Common Stock as to which such exercise relates;
or

 
 
 
6

--------------------------------------------------------------------------------


 

 
 
(c)
The Option Holder shall deliver irrevocable instructions to a broker to deliver
promptly to the Corporation the amount of sale or loan proceeds neces­sary to
pay the aggregate purchase price of the shares of Common Stock as to which such
exercise relates and to sell the shares of Common Stock to be issued upon
exercise of the Option and deliver the cash proceeds less commissions and
brokerage fees to the Option Holder or to deliver the remaining shares of Common
Stock to the Option Holder.



 
Notwithstanding the foregoing provisions, the Committee, in granting Options
pursuant to the Plan, may limit the methods in which an Option may be exercised
by any person and, in process­ing any purported exercise of an Option granted
pursuant to the Plan, may refuse to recognize the method of exercise selected by
the Option Holder (other than the method of exercise set forth in Section
7:02(a) of the Plan) if, (A) in the opinion of counsel to the Corpora­tion,
(i) the Initial Holder or the Option Holder is or within the six months
preceding such exercise was subject to reporting under Section 16(a) of the
Exchange Act and (ii) there is a substantial likelihood that the method of
exercise selected by the Option Holder would subject the Initial Holder or the
Option Holder to a substantial risk of liability under Section 16 of the
Exchange Act, (B) in the opinion of the Committee, the method of exercise could
have an adverse tax or accounting effect to the Corporation, or (C) in the
opinion of counsel to the Corporation, the method of exercise selected by the
Option Holder would subject the Corporation to a risk of liability under the
Exchange Act.



7:03
In addition to the alternative methods of exercise set forth in Section 7:02 of
the Plan, holders of Non-Qualified Stock Options shall be entitled, at or prior
to the time the notice provided for in Section 7:01 of the Plan is provided to
the Corporation, to elect to have the Corporation withhold from the shares of
Common Stock to be delivered upon exercise of the Non-Qualified Stock Option
that number of shares of Common Stock (deter­mined based on the Fair Market
Value of a share of Common Stock on the date the notice set forth in Section
7:01 of the Plan is received by the Corporation) necessary to satisfy any
withholding taxes attributable to the exercise of the Non-Qualified Stock
Option.  The maximum number of shares that an Option Holder may elect to have
withheld from the shares of Common Stock otherwise deliverable upon exercise
shall be the number of shares that have an aggregate fair market value (based on
the Fair Market Value of a share of Common Stock on the date of exercise) equal
to the dollar amount of the minimum statutory withholding for federal, state,
and local taxes, including payroll taxes, payable by the Option
Holder.  Alternatively, such holder of a Non-Qualified Stock Option may elect to
deliver previously owned shares of Common Stock (which shares have been held for
at least six months) upon exercise of the Non-Qualified Stock Option to satisfy
any withholding taxes attributable to the exercise of the Non-Qualified Stock
Option.  Notwith­standing the foregoing provisions, the Committee may include in
the Option Agreement relating to any such Non-Qualified Stock Option pro­visions
limiting or eliminating the Option Holder’s ability to pay his or her
withholding tax obligation by withholding or delivering shares of Common Stock
or, if no such provisions are included in the Option Agreement but in the
opinion of the Committee such with­holding or delivery of shares could have an
adverse tax or accounting effect to the Corporation, at or prior to exercise of
the Non-Quali­fied Stock Option the Committee may so limit or eliminate the
Option Holder’s ability to pay his or her withholding tax obligation with shares
of Common Stock.  Notwithstanding the foregoing provisions, a holder of a
Non-Qualified Stock Option may not elect any of the methods of satisfying his or
her with­holding tax obligation in respect of any exercise if, in the opinion of
counsel to the Corporation, (i) the Initial Holder or the holder of the
Non-Qualified Stock Option is or within the six months preceding such exercise
was subject to reporting under Section 16(a) of the Exchange Act and (ii) there
is a substantial likelihood that the election or timing of the election would
subject the Initial Holder or the holder of the Non-Qualified Stock Option to a
substan­tial risk of liability under Section 16 of the Exchange Act.



7:04
An Option Holder at any time may elect in writing to abandon an Option in
respect of all or part of the number of shares of Common Stock as to which the
Option shall not have been exercised.



7:05
An Option Holder shall have none of the rights of a stockholder of the
Corporation until the shares of Common Stock covered by the Option are issued
upon exercise of the Option.

 
 

 
7

--------------------------------------------------------------------------------




ARTICLE 8:00


Terms and Conditions of Stock Appreciation Rights


8:01
Each Stock Appreciation Right granted pursuant to the Plan shall be evidenced by
a Stock Appreciation Right Agreement in such form and with such terms and
conditions (including, without limitation, non-compete, confidentiality or other
similar provisions or provisions relating to transfer) as the Committee from
time to time may determine.  Notwithstanding the foregoing provision, Stock
Appreciation Rights granted in tandem with a related Option shall be evidenced
by the Option Agreement in respect of the related Option.  The right of a Stock
Appreciation Right Holder to exercise his, her or its Stock Appreciation Right
shall at all times be subject to the terms and conditions set forth in the
respective Stock Appreciation Right Agreement.



8:02
Each Stock Appreciation Right shall entitle the holder, subject to the terms and
conditions of the Plan, to receive upon exercise of the Stock Appreciation Right
an amount, payable in cash or shares of Common Stock (determined based on the
Fair Market Value of a share of Common Stock on the date the notice set forth in
Section 9:01 of the Plan is received by the Corporation), equal to the Fair
Market Value of a share of Common Stock on the date of receipt by the
Corporation of the notice required by Section 9:01 of the Plan less the Stock
Appreciation Right Base Price.  Notwithstanding the foregoing provision, each
Stock Appreciation Right that is granted in tandem with a related Option shall
entitle the holder, subject to the terms and conditions of the Plan, to
surrender to the Corporation for cancellation all or a portion of the related
Option, but only to the extent such Stock Appreciation Right and related Option
then are exercisable, and to be paid therefor an amount, payable in cash or
shares of Common Stock (determined based on the Fair Market Value of a share of
Common Stock on the date the notice set forth in Section 9:01 of the Plan is
received by the Corporation), equal to the Fair Market Value of a share of
Common Stock on the date of receipt by the Corporation of the notice required by
Section 9:01 of the Plan less the Stock Appreciation Right Base Price.



8:03
Each Stock Appreciation Right, subject to the other limitations set forth in the
Plan, may extend for a period of up to 10 years from the date on which it is
granted.  The term of each Stock Appreciation Right shall be determined by the
Committee at the time of grant of the Stock Appreciation Right, provided that if
no term is established by the Committee the term of the Stock Appreciation Right
shall be 10 years from the date on which it is granted.



8:04
Unless otherwise provided by the Committee, the number of Stock Appreciation
Rights granted pursuant to each Stock Appreciation Right Agreement shall be
divided into four installments of 25% each.  The first install­ment shall be
exercisable 12 months after the date the Stock Appreciation Right was granted,
and each succeed­ing installment shall be exercisable 12 months after the date
the immediately preceding installment became exercisable.  If a Stock
Appreciation Right Holder does not exercise the Stock Appreciation Right to the
extent that he, she or it at any time has become entitled to exercise the Stock
Appreciation Right, the Stock Appreciation Right Holder may exercise all or any
part of the Stock Appreciation Right at any subsequent time during the term of
the Stock Appreciation Right.



8:05
Stock Appreciation Rights shall be non-transferable and non-assignable, except
that (i) Stock Appreciation Rights may be transferred by testamentary instrument
or by the laws of descent and distribution, and (ii) subject to the terms and
conditions of the Stock Appreciation Right Agreement or any other terms and
conditions imposed by the Committee from time to time, Stock Appreciation Rights
may be transferred in accordance with the terms and conditions provided in
Section 8:11 of the Plan if the applicable Stock Appreciation Right Agreement or
other action of the Committee expressly provides that the Stock Appreciation
Rights are transferable.



8:06
Upon voluntary or involuntary termination of an Initial Holder’s employment, his
or her Stock Appreciation Rights (including any Stock Appreciation Rights
transferred in accordance with the terms and conditions provided in Section 8:11
of the Plan) and all rights thereunder shall terminate effective as of the close
of business on the date the Initial Holder ceases to be a regular, full-time
employee of the Corporation or any of its subsidiaries, except (i) to the extent
previously exercised, (ii) as provided in Sections 8:07, 8:08, and 8:09 of the
Plan, and (iii) in the case of involuntary termination of employment, for a
period of 30 days thereafter the Stock Appreciation Right Holder shall be
entitled to exercise that portion of each Stock Appreciation Right that was
exercisable at the close of business on the date the Initial Holder ceased to be
a regular, full-time employee of the Corporation or any of its subsidiaries.

 
 
 
8

--------------------------------------------------------------------------------



 
 
8:07
If an Initial Holder (i) ceases to be an executive or other key employee of the
Corporation or any of its subsidiaries due to involun­tary termination,
(ii) takes a leave of absence from the Corporation or any of its subsidiaries
for personal reasons or as a result of entry into the armed forces of the United
States, or any of the departments or agencies of the United States government,
or (iii) terminates employment by reason of illness, dis­ability, or other
special circumstance, the Committee may consider his or her case and may take
such action in respect of the related Stock Appreciation Right Agreement as it
may deem appropriate under the circumstances, including accelerating the time
previously granted Stock Appreciation Rights may be exercised and extending the
time following the Initial Holder’s termination of employment during which the
Stock Appreciation Right Holder is entitled to exercise the Stock Appreciation
Rights, provided that in no event may any Stock Appreciation Right be exercised
after the expiration of the term of the Stock Appreciation Right.



8:08
If an Initial Holder dies during the term of his or her Stock Appreciation Right
without the Stock Appreciation Right having been exercised in full, (i) the
executor or administrator of his or her estate or the person who inherits the
right to exercise the Stock Appre­ciation Right by bequest or inheritance in the
event the Initial Holder was the Stock Appreciation Right Holder at the date of
death or (ii) the Stock Appreciation Right Holder in the event the Stock
Appreciation Right had been transferred in accordance with the terms and
conditions provided in Section 8:11 of the Plan, shall have the right within
three years of the Initial Holder’s death to exercise the Stock Appreciation
Rights that the Initial Holder (or Stock Appreciation Right Holder, as the case
may be) was entitled to purchase at the date of death, after which the Stock
Appreciation Right shall lapse, provided that in no event may any Stock
Appre­ciation Right be exercised after the expiration of the term of the Stock
Appreciation Right.



8:09
If an Initial Holder’s employment is terminated without his or her Stock
Appreciation Right having been exercised in full and (i) the Initial Holder is
62 years of age or older, or (ii) the Initial Holder has been employed by the
Corporation or any of its subsidiaries for at least 10 years and the Initial
Holder’s age plus years of such employment total not less than 55 years, then
such Initial Holder (or the Stock Appreciation Right Holder in the event the
Stock Appreciation Right had been transferred in accordance with the terms and
conditions provided in Section 8:11 of the Plan) shall have the right within
three years of the Initial Holder’s termination of employment to exercise the
Stock Appreciation Rights that the Initial Holder (or Stock Appreciation Right
Holder, as the case may be) was entitled to exercise at the date of termination,
after which the Stock Appreciation Right shall lapse, provided that in no event
may any Stock Appreciation Right be exercised after the expiration of the term
of the Stock Appre­ciation Right.



8:10
The granting of a Stock Appreciation Right pursuant to the Plan shall not
constitute or be evidence of any agreement or understanding, expressed or
implied, on the part of the Corporation or any of its subsidiaries to employ the
Initial Holder for any specified period.



8:11
The Committee may provide, in the original grant of a Stock Appreciation Right
or in an amendment or supplement to a previous grant, that some or all of the
Stock Appreciation Rights granted under the Plan are transferable by the Initial
Holder to an Immediate Family Member of the Initial Holder, provided that (i)
the Stock Appreciation Right Agreement, as it may be amended from time to time,
expressly so provides or the Committee otherwise designates the Stock
Appreciation Right as transferable, (ii) the transfer by the Initial Holder is a
bona fide gift without consideration, (iii) the transfer is irrevocable, (iv)
the Initial Holder and any such transferee provides such documentation or other
information concerning the transfer or the transferee as the Committee or any
employee of the Corporation acting on behalf of the Committee may from time to
time request, and (v) the Initial Holder or the Stock Appreciation Right Holder
complies with all of the terms and conditions (including, without limitation,
any further restrictions or limitations) included in the Stock Appreciation
Right Agreement.  Any Stock Appreciation Right transferred in accordance with
the terms and conditions provided in this Section 8:11 shall continue to be
subject to the same terms and conditions that were applicable to such Stock
Appreciation Right prior to the transfer.  Notwithstanding any other provisions
of the Plan, the Corporation shall not be required to honor any exercise of a
Stock Appreciation Right by an Immediate Family Member of a Stock Appreciation
Right transferred in accordance with the terms and conditions provided in this
Section 8:11 unless and until payment or provision for payment of any applicable
withholding taxes has been made.

 
 

 
9

--------------------------------------------------------------------------------


 

 
ARTICLE 9:00


Methods of Exercise of Stock Appreciation Rights


9:01
A Stock Appreciation Right Holder (or other person or persons, if any, entitled
to exercise a Stock Appreciation Right hereunder) desiring to exercise a Stock
Appreciation Right granted pursuant to the Plan shall notify the Corporation in
writing at its principal office at 701 East Joppa Road, Towson, Maryland 21286,
to that effect, specifying the number of Stock Appreciation Rights to be
exercised.  Such written notice may be given by means of a facsimile
transmission.  If a facsimile transmission is used, the Stock Appreciation Right
Holder should mail the original executed copy of the written notice to the
Corporation promptly thereafter.



9:02
The Committee in its sole and absolute discretion shall determine whether a
Stock Appreciation Right shall be settled upon exercise in cash or in shares of
Common Stock.  The Committee, in making such a determination, may from time to
time adopt general guidelines or determinations as to whether Stock Appreciation
Rights shall be settled in cash or in shares of Common Stock.



ARTICLE 10:00


Limited Stock Appreciation Rights


10:01
Notwithstanding any other provision of the Plan, the Committee, in its sole and
absolute discretion, may grant Limited Stock Appreciation Rights entitling
Option Holders to receive, in connection with a Change in Control, a cash
payment in cancella­tion of all of their Options that are outstanding on the
date the Change in Control occurs (whether or not such Options are then
presently exercisable), which payment shall be equal to the number of shares
covered by the cancelled Options multiplied by the excess over the exercise
price of the Options of the higher of the (i) Fair Market Value of a share of
Common Stock on the date of the Change in Control or (ii) the highest per share
price paid for the shares of Common Stock in connection with the Change in
Control (with the value of any non-cash consideration paid in connection with
the Change in Control to be deter­mined by the Committee in its sole and
absolute discretion and if the Committee, in its sole and absolute discretion,
determines that such valuation will comply with Section 409A of the Code).  For
purposes of this Section 10:01 as well as the other provisions of this Plan,
once an Option or portion of an Option has terminated, lapsed or expired, or has
been abandoned, in accordance with the provisions of the Plan, the Option (or
the portion of the Option) that has terminated, lapsed or expired, or has been
abandoned, shall cease to be outstanding.  Limited Stock Apprecia­tion Rights
shall not be exercisable at the discretion of the Option Holder but shall
automatically be exercised upon a Change in Control.



10:02
A “Change in Control” shall mean a change in control of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promul­gated under the Exchange Act, whether or
not the Corporation is in fact required to comply therewith, provided that,
without limitation, such a change in control shall be deemed to have occurred if
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Corpora­tion or any of its subsidiaries, or a
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same propor­tions as their ownership of stock
of the Corporation, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities; (ii) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors and any new director (other than a director designated by
a person who has entered into an agreement with the Corporation to effect a
transaction described in clauses (i) or (iv) of this Section 10.02) whose
election by the Board of Directors or nomina­tion for election by the
Corporation’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; (iii) the Corporation
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; or (iv) the stockholders of the Corporation
approve a merger, share exchange or consolidation of the Corporation with any
other corporation or entity, other than a merger, share exchange or
consoli­dation that would result in the voting securities of the Corpora­tion
outstanding immediately prior thereto continuing to represent (either by
remaining outstand­ing or by being converted into voting securities of the
surviving entity) at least 60% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after the merger, share exchange or consolida­tion, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.

 
 
 
 
10

--------------------------------------------------------------------------------


 

 
10:03
Limited Stock Appreciation Rights shall be non-transferable and non-assignable,
except that Limited Stock Appreciation Rights shall automatically be transferred
and assigned in tandem with a transfer of the related Options in accordance with
Section 6:05 of the Plan.





ARTICLE 11:00


Amendments and Discontinuance of the Plan


11:01
The Board of Directors shall have the right at any time and from time to time to
amend, modify, or discontinue the Plan provided that, except as provided in
Section 5:03 of the Plan, no such amendment, modification, or discon­tinuance of
the Plan shall (i) revoke or alter the terms of any valid Option, Stock
Appreciation Right, or Limited Stock Appreciation Right previously granted
pursuant to the Plan, (ii) increase the number of shares of Common Stock to be
reserved for issuance and sale pursuant to Options or Stock Appreciation Rights
granted pursuant to the Plan, (iii) decrease the price determined pursuant to
the provisions of Section 6:02 of the Plan or increase the amount of cash or
shares of Common Stock that a Stock Appreciation Right Holder is entitled to
receive upon exercise of a Stock Appreciation Right, (iv) change the class of
employee to whom Options or Stock Appreciation Rights may be granted pursuant to
the Plan, (v) provide for Options or Stock Appreciation Rights exercisable more
than 10 years after the date granted or (vi) increase the number of Options or
Stock Appreciation Rights that may be granted to an employee in any calendar
year under Section 4.03 of the Plan.  If an amendment would (i) materially
increase the benefits accruing to participants under the Plan, (ii) materially
increase the aggregate number of securities that may be issued under the Plan,
or (iii) materially modify the requirements as to eligibility for participation
in the Plan, then to the extent required by applicable law or deemed necessary
or advisable by the Committee or the Board of Directors, the amendment shall be
subject to stockholder approval.





ARTICLE 12:00


Plan Subject to Governmental Laws and Regulations


12:01
The Plan and the grant and exercise of Options, Stock Appreciation Rights, and
Limited Stock Appreciation Rights pursuant to the Plan shall be subject to all
applicable governmental laws and regulations.  Notwithstanding any other
provision of the Plan to the contrary, the Board of Directors may in its sole
and absolute discretion make such changes in the Plan as may be required to
conform the Plan to such laws and regulations.



 
 
11

--------------------------------------------------------------------------------


 

 
ARTICLE 13:00


Duration of the Plan


13:01
No Option or Stock Appreciation Right shall be granted pursuant to the Plan
after the close of business on April 29, 2013.

 
 
 
 12

--------------------------------------------------------------------------------